FILED
                            NOT FOR PUBLICATION                             DEC 21 2017

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 17-50019

               Plaintiff - Appellee,             D.C. No. 3:15-cr-01928-LAB

  v.
                                                 MEMORANDUM*
NICOLE KISSANE,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                           Submitted December 18, 2017**

Before:        WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

       Nicole Kissane appeals the 21-month sentence imposed following her guilty

plea to conspiracy to violate the Animal Enterprise Terrorism Act in violation of

18 U.S.C. § 43. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Kissane contends that the district court procedurally erred in imposing the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sentence because it relied on clearly erroneous facts, and did not consider or

address her arguments regarding sentencing disparity. We review for plain error,

see United States v. Rangel, 697 F.3d 795, 800 (9th Cir. 2012), and conclude that

there is none. Contrary to Kissane’s argument, the district court’s factual findings

were not clearly erroneous. The court did not treat her mitigating circumstances as

aggravating, but rather concluded that they did not justify the below-Guidelines

sentence that Kissane requested. Moreover, the court expressly considered

Kissane’s sentencing disparity arguments, as well as the other mitigating

circumstances she presented, and adequately explained the sentence. See United

States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc). The court was not

required to compare Kissane’s sentence to sentences imposed in unrelated cases.

See United States v. Treadwell, 593 F.3d 990, 1011-12 (9th Cir. 2010).

      Kissane also contends that her sentence is substantively unreasonable. We

review for abuse of discretion. See Carty, 520 F.3d at 993. Given the deference

due to a district court’s sentencing determination and in light of the totality of the

circumstances, the within-Guidelines sentence is substantively reasonable. See

Carty, 520 F.3d at 995.

      AFFIRMED.




                                            2                                    17-50019